USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
S.C. and S.C., individually and on behalf DOC #:
of S.C. DATE FILED: _ 5/21/2021
Plaintiff,
-against- 21 Civ. 1579 (AT)
New York City Department of Education, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On April 22, 2021, the Court ordered the parties to file their proposed case management
plan and joint letter by May 19, 2021, in advance of the initial pretrial conference scheduled for
May 26, 2021. ECF No. 16. The parties failed to comply with that order.

Accordingly, by May 24, 2021, at 5:00 p.m., the parties are directed to file their joint letter
and proposed case management plan.

SO ORDERED.

Dated: May 21, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
